MEMO OPINION
PER CURIAM:
Robert Rollins, an inmate of the Montana State Prison, appearing pro se, has filed with this Court a petition for a writ of habeas corpus. In such petition he recites that he is serving a life sentence for murder imposed in the district court at Hardin, Montana on January 16, 1964.
Petitioner alleges that he is detained in violation of sections 95-1001 and 95-1002, R.C.M.1947, in that he was 17 years of age at the time of his arrest; that the prosecuting attorney did inform him of his right to counsel and he was furnished counsel but was not informed of the provision of section 95-1002, R.C.M. 1947, which reads:
*393“A defendant may waive his right to counsel except that in all felony cases where the defendant is under eighteen (18) years of age the defendant shall be represented by counsel at every stage of the proceedings.”
The foregoing section was enacted as a part of the Montana Code of Criminal Procedure by the Fortieth Session of the Legislature in 1967 and became effective on January 1, 1968. The Act also provided that “its provisions apply to all proceedings in prosecutions for crimes alleged to have been committed on or after that date.”
Since this provision was not in effect at the time of the commission of petitioner’s crime, he could not have been advised of it.
The writ sought is denied and the proceedings ordered dismissed.